ORDER

PER CURIAM:
Charles Burgett appeals the judgment following a bench trial in favor of Security. Storage Properties (SSP) on his claim for conversion. He further appeals the summary judgment in favor of SSP and Kansas City Police Officer Conrad Stum-penhaus on his claims for malicious prosecution, slander and libel, assault and battery, and false imprisonment. Because a published opinion would have no prece-dential ' value, a memorandum has been provided to the partiés.
The judgment is affirmed. Rule 84.16(b).